Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which reversed a decision of the referee in claimant’s favor and disqualified claimant from benefits on the ground that claimant had refused employment without good cause. Claimant is an experienced sewing machine operator with a good work record over a period of several years. She lost her previous employment because of illness and drew unemployment insurance benefits for a time before the present incident arose. Claimant was referred to the employment here involved. Claimant promptly applied for the job, calling on the prospective employer at about ten o’clock in the forenoon. She was accepted for the job and offered to report for work the following morning. The employer insisted that she start work immediately or not at all. Claimant did not have work clothes or her special tools with her. Obviously she could not have known in advance that she would be accepted and did not report prepared for work or expecting to go to work at that hour of the day. As far as the record discloses her offer to report the following morning was made in good faith. Under these circumstances the demand of the employer was unreasonable. Upon the undisputed facts we think that as a matter of law the claimant did not refuse employment at all irrespective of “without good cause”. Decision of the Unemployment Insurance Appeal Board reversed, on the, law, and the decision of the referee reinstated, with costs to claimant-appellant. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.